Exhibit 10.11

CARDCONNECT, LLC

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of July 29, 2016, by and
between FinTech Acquisition Corp., a Delaware corporation (“Parent”),
CardConnect, LLC (f/k/a Financial Transaction Services, LLC), a Delaware limited
liability company and indirect wholly-owned subsidiary of Parent (the
“Company”), and Angelo Grecco (“Executive”).

WHEREAS, the Company and the Executive were parties to that certain Employment
Agreement, dated as of February 12, 2010, which terminated on December 31, 2012
(the “Original Employment Agreement”);

WHEREAS, effective as of the date hereof, FTS Holding Corporation, the Company’s
parent corporation, merged with and into FinTech Merger Sub, Inc. (the
“Merger”), a wholly-owned subsidiary of Parent, and the entity surviving the
merger changed its name to FTS Holding Corporation (“FTS”); and

WHEREAS, in connection with the Merger, the parties hereto desire to enter into
this Agreement to provide for the terms of Executive’s employment.

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Employment. Parent and the Company shall employ Executive, and Executive
hereby accepts employment with Parent and the Company, upon the terms and
conditions set forth in this Agreement for the period beginning on the date
hereof and ending as provided in Section 4 hereof (the “Employment Period”).

2. Position and Duties.

(a) During the Employment Period, Executive shall serve as the Executive Vice
President – Business Development of Parent, the Company and their Subsidiaries
(as defined below) and shall have the normal duties, responsibilities, and
authority of an executive serving in such position subject to the direction of
Parent’s Chief Executive Officer and Parent’s board of directors (the “Board”).

(b) Executive shall report to Parent’s Chief Executive Officer and the Board and
shall devote his best efforts and full business time and attention (except for
permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of Parent, the Company and their
Subsidiaries. Executive shall perform his duties, responsibilities and functions
to Parent, the Company and their Subsidiaries hereunder in good faith and to the
best of his abilities in a diligent, trustworthy, professional and efficient
manner and shall comply with Parent’s, the Company’s and their Subsidiaries’
policies and procedures in all material respects. So long as Executive is
employed by Parent or the Company, Executive shall not, without the prior
written consent of the Board (which consent shall not be unreasonably withheld),
accept other employment or perform other services for compensation; provided,
that Executive may (i) serve as an officer or director of or otherwise
participate in purely educational, welfare, social, religious and civic
organizations so long as such activities do not materially interfere with
Executive’s services and obligations hereunder, and (ii) make and manage
personal investments of his choice so long as such activities do not materially
interfere with Executive’s services and obligations hereunder.

 

 



(c) Executive shall perform his duties hereunder at the Company’s office in King
of Prussia, Pennsylvania. It is understood that Executive shall undertake such
business travel as reasonably required by Parent or the Company to perform his
duties and responsibilities.

(d) For purposes of this Agreement, “Subsidiaries” shall mean any corporation or
other entity of which the securities or other ownership interests having the
voting power to elect a majority of the board of directors or other governing
body are, at the time of determination, owned by Parent or the Company, directly
or through one of more Subsidiaries

3. Compensation and Benefits.

(a) During the Employment Period, Executive’s base salary shall be two hundred
and forty thousand dollars ($240,000) per annum, subject to increase as approved
by Parent’s compensation committee (the “Base Salary”), which salary shall be
payable by Parent in regular installments in accordance with Parent’s general
payroll practices (in effect from time to time). In addition, during the
Employment Period, Executive shall be entitled to participate in all of Parent
and the Company’s vacation, paid holidays, medical and other employee benefit
programs for which members of Parent, the Company and their Subsidiaries’
executive management team are generally eligible. Executive shall be entitled to
six (6) weeks of paid time off each calendar year, which if not taken during any
year may not be carried forward to any subsequent year and no compensation shall
be payable in lieu thereof, except as otherwise required by law.

(b) During the Employment Period, Parent shall reimburse Executive for all
reasonable business expenses incurred by Executive in the course of performing
his duties and responsibilities under this Agreement which are consistent with
Parent’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to Parent’s requirements with
respect to reporting and documentation of such expenses.

(c) All expenses or other reimbursements under this Agreement which would be
deemed taxable income to the Executive shall be made on or prior to the last day
of the taxable year following the taxable year in which such expenses were
incurred by Executive. Any right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit, and no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

(d) In addition to the Base Salary, Executive shall be eligible to receive, in
respect of each full calendar year, subject to his continued employment through
the last day of each calendar year and at the discretion of Parent’s
compensation committee, a bonus based on the performance of the Company, as
measured by the Company’s achievement of certain target(s) approved by Parent’s
compensation committee. All amounts payable pursuant to this subsection shall be
payable in cash to Executive within fourteen (14) days following completion of
the annual accounting audit of Parent and the Company, but in any event no later
than the fifteenth (15th) day of the third month following the fiscal year in
respect of which such payment is earned or as soon as administratively
practicable within the meaning of Code Section 409A (as defined below).

 -2- 

 



4. Term.

(a) The Employment Period shall end on the fifth (5th) anniversary of the date
hereof and shall automatically be renewed on the same terms and conditions set
forth herein as modified from time to time by the parties hereto for additional
one-year periods beginning on such fifth (5th) anniversary unless either party
notifies the other no later than sixty (60) days prior to the end of the then
current term that it does not wish to renew the Agreement; provided, that (i)
the Employment Period shall terminate immediately upon Executive’s resignation
with Good Reason or without Good Reason, death or Disability, and (ii) the
Employment Period may be terminated by Parent at the sole discretion of the
Board at any time for Cause or without Cause. Any termination of the Employment
Period by Parent shall be effective as specified in a written notice from Parent
to Executive.

(b) If the Employment Period is terminated by Parent without Cause (other than
as a result of Executive’s Disability) or by Executive with Good Reason,
Executive shall be entitled to (i) a lump sum cash payment within fourteen (14)
days following the date of his termination of employment equal to the sum of (A)
his accrued but unused vacation, (B) Base Salary payable through the date of
termination, (C) any accrued but unpaid bonus or incentive compensation earned
by Executive for a prior fiscal year, (D) any bonus which would have been
payable to Executive under Section 3(d) with respect to the year in which the
Employment Period was terminated but for such termination of the Employment
Period, prorated on the basis of the number of full days of service rendered by
Executive during such year, and (E) any unreimbursed business expenses that are
reimbursable in accordance with Section 3(b), and (ii) an amount equal to twelve
(12) months of Executive’s Base Salary, less applicable withholdings and
deductions, such amount payable in regular installments in accordance with
Parent’s normal payroll practices at the time of termination over a period of
twelve (12) months commencing on the date the Employment Period is terminated
(the “Severance Period”), in each case if and only if Executive has executed and
delivered to Parent and the Company the Parent’s standard, a general release in
form and substance satisfactory to the Board (the “Release”) within thirty (30)
days of such termination and only so long as Executive has not revoked or
breached the provisions of such Release or breached the provisions of Sections
5, 6 and 7 hereof during the Severance Period. Executive shall forfeit all
rights to payment under clause (ii) of this Section 4(b) unless the Release is
signed and delivered (and no longer subject to revocation, if applicable) within
thirty (30) days following the date of Executive’s termination of employment.
Subject to the provisions of Section 24, if the general release is executed and
delivered and no longer subject to revocation as provided in the preceding
sentence, then payments under clause (ii) of this Section 4(b) shall be made or
commence upon the thirtieth (30th) day following Executive’s termination of
employment. The first such cash payment shall include payment of all amounts
that otherwise would have been due prior thereto under the terms of this
Agreement had such payments commenced immediately upon Executive’s termination
of employment, and any payments made thereafter shall continue in accordance
with Parent’s payroll practices at the time of termination.

(c) If the Employment Period is terminated (i) by Parent for Cause, (ii) due to
Executive’s death or Disability, or (iii) by Executive’s resignation without
Good Reason, Executive shall be entitled to receive his Base Salary through the
date of such termination, any accrued but unused vacation, any accrued but
unpaid bonus or incentive compensation earned by Executive for a prior fiscal
year, and unreimbursed business expenses that are reimbursable in accordance
with Section 3(b), all of which shall be payable in a lump sum cash payment
within fourteen (14) days following the date of his termination of employment.

 -3- 

 



(d) Except as otherwise expressly provided herein, Executive shall not be
entitled to any other salary, bonuses, employee benefits or compensation from
Parent, the Company or their Subsidiaries after the termination of the
Employment Period and all of Executive’s rights to salary, bonuses, employee
benefits and other compensation hereunder which would have accrued or become
payable after the termination of the Employment Period (other than vested
retirement or other benefits accrued on or prior to the termination of the
Employment Period (including, without limitation, any vested rights under any
equity incentive plan of Parent or the Company) or other amounts owing hereunder
as of the date of such termination that have not yet been paid) shall cease upon
such termination, other than those expressly required under applicable law (such
as COBRA).

(e) Parent, the Company and their Subsidiaries may offset any amounts Executive
owes Parent, the Company or such Subsidiaries against any amounts Parent, the
Company or such Subsidiaries, as applicable, owes Executive hereunder, except as
provided in Section 24(e) or under applicable law.

(f) For purposes of this Agreement, “Cause” shall mean with respect to Executive
one or more of the following: (i) the conviction of, or plea of no contest by,
Executive with respect to a felony or other crime involving moral turpitude
offense if, and only if, it is determined by the Board that such event has
occurred and merits termination of the Executive’s employment pursuant to this
Agreement, (ii) the commission of any other act or omission by Executive
involving misappropriation, embezzlement, dishonesty, theft or fraud with
respect to Parent, the Company or any of their Subsidiaries or any of their
business relationships, (iii) Executive’s illegal possession of a controlled
substance, use of illegal drugs or repetitive abuse of alcohol or other behavior
which materially interferes with the performance of his duties to Parent, the
Company or any Subsidiary or which compromises the integrity and reputation of
Executive, Parent, the Company or any Subsidiaries, (iv) Executive’s failure to
substantially perform material duties as reasonably directed by Parent’s Chief
Executive Officer or the Board in accordance with this Agreement continuing
beyond thirty (30) days’ prior written notice of such failure, (v) Executive’s
willful act or omission aiding or abetting a competitor of Parent, the Company
or any of their Subsidiaries to the material disadvantage or detriment of
Parent, the Company and their Subsidiaries, (vi) Executive’s willful failure to
comply in all material respects with Parent and the Company’s material policies,
procedures and guidelines, including corporate governance and human relations
policies, and applicable laws with respect to Parent’s and the Company’s
business operations, (vii) Executive’s breach of fiduciary duty, gross
negligence or willful misconduct with respect to Parent, the Company or any of
their Subsidiaries, or (viii) any other material breach by Executive of this
Agreement which is not cured to the Board’s reasonable satisfaction within
thirty (30) days after written notice thereof to Executive. For purposes of
clauses (v), (vi) and (vii) above, no act or failure to act on the part of
Executive shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of Parent or the Company.

(g) The Executive’s “Disability” shall be deemed to have occurred only if, as a
result of his incapacity due to physical or mental illness, Executive is
considered disabled under the Company’s or Parent’s long-term disability
insurance plans.

(h) For purposes of this Agreement, “Good Reason” shall mean if Executive
resigns from employment with Parent or the Company prior to the end of the
Employment Period as a result of one or more of the following reasons: (i) any
material breach by Parent or the Company of this Agreement including a reduction
in Executive’s Base Salary or target annual bonus opportunity or a material
reduction in Executive’s employee benefits in the aggregate under this
Agreement, (ii) a material reduction or diminution of Executive’s duties,
authority or responsibilities (including any change in his reporting
requirements), or (iii) a material change in Executive’s principal place of
employment to a location more than 25 miles outside of King of Prussia,
Pennsylvania. Notwithstanding the above, the occurrence of any of the events
described in (i), (ii) or (iii) above will not constitute a “Good Reason” unless
Executive gives Parent written notice, within sixty (60) calendar days after the
occurrence of any such events that such circumstances constitute “Good Reason,”
and Parent or the Company thereafter fails to cure such circumstances within 30
days after receipt of such notice. The termination of the Employment Period for
Cause shall preclude Executive’s resignation with Good Reason.

 -4- 

 



(i) Executive shall not be required to mitigate the severance benefits
contemplated by this Agreement, nor will any earnings that Executive may receive
from any other source reduce any such severance benefits.

5. Confidential Information.

(a) Executive acknowledges that the continued success of Parent, the Company and
their Subsidiaries and affiliates, depends upon the use and protection of a
large body of confidential and proprietary information. All of such confidential
and proprietary information now existing or to be developed in the future will
be referred to in this Agreement as “Confidential Information.” Confidential
Information will be interpreted as broadly as possible to include all
information of any sort (whether merely remembered or embodied in a tangible or
intangible form) that is (i) related to Parent’s, the Company’s or their
Subsidiaries’ or affiliates’ current or potential business, and (ii) is not
generally or publicly known. Confidential Information includes, without specific
limitation, the information, observations and data obtained by him whether
before or after the date of this Agreement concerning the business and affairs
of Parent, the Company and their Subsidiaries and affiliates, information
concerning acquisition opportunities in or reasonably related to Parent, the
Company’s or their Subsidiaries’ or affiliates’ business or industry of which
Executive becomes aware, the persons or entities that are current, former or
prospective business relations, as well as development, transition and
transformation plans, methodologies and methods of doing business, strategic,
marketing and expansion plans, including plans regarding planned and potential
sales, financial and business plans, employee lists and telephone numbers,
locations of sales agents, new and existing programs and services, prices and
terms, merchant service, integration processes, requirements and costs of
providing service, support and equipment. Therefore, Executive agrees that he
shall not disclose to any unauthorized person or use for his own account any of
such Confidential Information without the Board’s prior written consent, unless
and to the extent that any Confidential Information (i) becomes generally known
to and available for use by the public other than as a result of Executive’s
acts or omissions to act, or (ii) is required to be disclosed pursuant to any
applicable law or court order. Executive agrees to deliver to Parent at the end
of the Employment Period, or at any other time the Board may request in writing,
all memoranda, notes, plans, records, reports and other documents (and copies
thereof) relating to the business of Parent, the Company or their Subsidiaries
or affiliates (including, without limitation, all Confidential Information) that
he may then possess or have under his control.

(b) During the Employment Period, Executive shall not use or disclose any
confidential information or trade secrets, if any, of any former employers or
any other person to whom Executive has an obligation of confidentiality, and
shall not bring onto the premises of Parent, the Company or their Subsidiaries
or affiliates any unpublished documents or any property belonging to any former
employer or any other person to whom Executive has an obligation of
confidentiality unless consented to in writing by the former employer or person.
Executive shall use in the performance of his duties only information that is
(i) generally known and used by persons with training and experience comparable
to Executive’s and that is (x) common knowledge in the industry or (y) is
otherwise legally in the public domain, (ii) otherwise provided or developed by
Parent, the Company or their Subsidiaries or affiliates, or (iii) in the case of
materials, property or information belonging to any former employer or other
person to whom Executive has an obligation of confidentiality, approved for such
use in writing by such former employer or person. If at any time during
employment with Parent, the Company or any Subsidiary, Executive believes he is
being asked to engage in work that will, or will be likely to, jeopardize any
confidentiality or other obligations Executive may have to former employers or
other persons, Executive shall immediately advise the Board so that Executive’s
duties can be modified appropriately.

 -5- 

 



(c) Executive shall immediately notify the Board of any intended or unintended,
unauthorized disclosure or use of any trade secrets or Confidential Information
by Executive or any other person or entity of which Executive becomes aware.
Executive shall cooperate fully with the Company in the procurement of any
protection of Parent or the Company’s rights to or in any of the trade secrets
or Confidential Information.

(d) Executive understands that Parent, the Company and their Subsidiaries and
affiliates will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on Parent’s, the
Company’s and their Subsidiaries’ and affiliates’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the Employment Period and thereafter, and without in any way
limiting the provisions of Section 5(a) above, Executive will hold Third Party
Information in the strictest confidence and will not disclose to anyone (other
than personnel of Parent, the Company or their Subsidiaries and affiliates who
need to know such information in connection with their work for Parent, the
Company or such Subsidiaries and affiliates) or use, except in connection with
his work for Parent, the Company or their Subsidiaries and affiliates, Third
Party Information unless expressly authorized by the Board’s written consent.

6. Intellectual Property, Inventions and Patents. Executive acknowledges that
all discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, patent
applications, copyrightable work and mask work (whether or not including any
Confidential Information) and all registrations or applications related thereto,
all other proprietary information and all similar or related information
(whether or not patentable) which relate to Parent’s, the Company’s or any of
their Subsidiaries’ actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by Executive (whether alone or jointly with others) while employed by
Parent, the Company or any Subsidiary, whether before or after the date of this
Agreement (“Work Product”), shall be deemed to be “work made for hire” (as
defined in the Copyright Act, 17 U.S.C.A. § 101 et seq., as amended) and belong
exclusively to Parent, the Company or such Subsidiary. Executive shall promptly
disclose such Work Product to the Board and, at Parent’s expense, perform all
actions reasonably requested by the Board (whether during or after the
Employment Period) to establish and confirm such title and ownership (including,
without limitation, assignments, consents, powers of attorney and other
instruments).

7. Non-Compete, Non-Solicitation.

(a) In further consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges that during the course of his employment with
Parent, the Company and their Subsidiaries (including predecessors of such
entities) Executive has and shall become familiar with Parent’s, the Company’s
and their Subsidiaries’ trade secrets and with other Confidential Information
concerning Parent, the Company and their Subsidiaries and affiliates and that
his services have been and shall be of special, unique and extraordinary value
to Parent, the Company and their Subsidiaries and affiliates, and, therefore,
Executive agrees that, during the Employment Period and for twenty-four (24)
months thereafter (the “Noncompete Period”), Executive shall not directly or
indirectly, either for himself or for any other person, partnership,
corporation, company or other entity, own any interest in, manage, control,
participate in, consult with, render services for, or in any other manner engage
in any business or enterprise which (i) is engaged in the business of
developing, marketing, licensing and maintaining payment, security and
encryption software solutions, including payment acceptance, authorization,
settlement and reconciliation of funds functionality, or (ii) provides payment
processing services to merchants (provided directly and indirectly through
independent sales organizations and agents) and related operations, including,
but not limited to, facilitating the exchange of information and funds between
merchants and cardholders’ financial institutions, providing end-to-end
electronic payment processing services to merchants, including merchant set-up
and training, transaction authorization and electronic draft capture, clearing
and settlement, merchant accounting, merchant assistance and support and risk
management or provides products, or services which are similar to or compete
with any other products or services of Parent, the Company or any of their
Subsidiaries (or any products or services Parent, the Company or any of their
Subsidiaries are currently in the process of developing), as of the expiration
date or earlier termination of the Employment Period, anywhere within the United
States of America (any of the foregoing, a “Competitive Activity”). For purposes
of this Agreement, “participate” includes any direct or indirect interest in any
enterprise, whether as an officer, director, employee, partner, sole proprietor,
agent, representative, independent contractor, executive, franchisor,
franchisee, creditor, owner or otherwise; provided, that the foregoing
activities shall not include the passive ownership (i.e., Executive does not
directly or indirectly participate in the business or management of the
applicable entity) of less than two (2)% of the stock of a publicly-traded
corporation.

 -6- 

 



(b) During the Employment Period and for twenty-four (24) months thereafter,
Executive shall not directly or indirectly through another person or entity (i)
induce or attempt to induce any employee of Parent, the Company or any
Subsidiary to leave the employ of Parent, the Company or such Subsidiary, or in
any way interfere with the relationship between Parent, the Company or any
Subsidiary and any employee thereof, (ii) hire any person who was an employee of
Parent, the Company or any Subsidiary at any time during the twelve (12) months
preceding such hiring, (iii) induce or attempt to induce any merchant, agent,
independent sales organization, or other business relation of Parent, the
Company or any Subsidiary to cease doing business with Parent, the Company or
such Subsidiary, or in any way interfere with the relationship between any such
merchant, agent, independent sales organization, or other business relation and
Parent, the Company or any Subsidiary (including, without limitation, making any
negative or disparaging statements or communications about Parent, the Company
or their Subsidiaries) or (iv) service, engage in business with or provide
products or services to any merchant, agent, independent sales organization, or
other business relation of Parent, the Company or any Subsidiary with respect to
any product or service provided or rendered by Parent, the Company or any of
their Subsidiaries or which Parent, the Company or any of their Subsidiaries is
in the process of developing, as of the expiration date or earlier termination
of the Employment Period. For purposes of this Section 7(b), the term “employee”
shall include consultants and independent contractors of Parent, the Company and
their Subsidiaries.

(c) If, at the time of enforcement of Section 5, 6 or 7, a court shall hold that
the duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law. Executive acknowledges that the restrictions contained in this
Section 7 are reasonable and that he has reviewed the provisions of this
Agreement with his legal counsel.

(d) In the event of the breach or a threatened breach by Executive of any of the
provisions of this Section 7, Parent and the Company would suffer irreparable
harm, and in addition and supplementary to other rights and remedies existing in
its favor, each of Parent and the Company shall be entitled to specific
performance and/or injunctive or other equitable relief from a court of
competent jurisdiction in order to enforce or prevent any violations of the
provisions hereof (without posting a bond or other security). In addition, in
the event of an alleged breach or violation by Executive of this Section 7, the
Noncompete Period or other restricted period shall be tolled until such breach
or violation has been duly cured.

 -7- 

 



(e) Executive agrees that the aforementioned covenants are reasonable with
respect to their duration, geographical area and scope. In particular, Executive
acknowledges and agrees that the geographic scope of these restrictions is
necessary to protect the goodwill and Confidential Information of Parent, the
Company and their Subsidiaries.

8. Executive’s Representations. Executive hereby represents and warrants to
Parent and the Company that (i) the execution, delivery and performance of this
Agreement by Executive do not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which he is bound, (ii) Executive is
not a party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity, and (iii) upon the
execution and delivery of this Agreement by Parent and the Company, this
Agreement shall be the valid and binding obligation of Executive, enforceable in
accordance with its terms. Executive hereby acknowledges and agrees that
Executive is not entitled to receive any payments pursuant to the Original
Employment Agreement in connection with Executive’s execution and delivery of
this Agreement and the amendment and restatement of the Original Employment
Agreement. Executive hereby acknowledges and represents that he has consulted
with independent legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.

9. Survival. Sections 4 through 24 (other than Section 22) shall survive and
continue in full force in accordance with their terms notwithstanding the
termination of the Employment Period.

10. Notices. Any notice provided for in this Agreement will be in writing and
will be either personally delivered, delivered by certified mail (return receipt
requested), sent by reputable overnight courier service (charges prepaid),
delivered by means of electronic mail (with hard copy sent to the recipient by
reputable overnight courier service (charges prepaid) that same day), or
transmitted by facsimile (transmission confirmed) to the address, facsimile
number or electronic mail address set forth below or at any address listed in
the Company’s records, or at such address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder when
delivered personally, sent by facsimile (with receipt confirmed) or electronic
mail on a business day during regular business hours of the recipient (or, if
not, on the next succeeding business day), three (3) days after deposit in the
U.S. mail and one day after deposit with a reputable overnight courier service.

Notices to Executive:

Angelo Grecco

1000 Continental Drive

Suite 300

King of Prussia, PA 19406

Facsimile: (216) 682-2416

 

Notices to Parent or the Company:

CardConnect, LLC

1000 Continental Drive

Suite 300

King of Prussia, PA 19406

Attention: Chief Executive Officer

Facsimile: (216) 682-2401

 



 -8- 

 



 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent, mailed or faxed.

11. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

12. Complete Agreement. This Agreement, those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way. Nothing
contained herein shall diminish or abrogate (i) Executive’s rights under any
indemnification agreements between Parent, the Company or any of their
Subsidiaries on the one hand, and Executive on the other, (ii) the provisions of
any such entity’s charter, bylaws, memorandum and articles of association,
agreement, policies, resolutions or similar documents or statements which
provide for indemnification, advancement of expenses, or contribution, or
relieve Executive from fiduciary duties or standards of care, (iii) any
agreement with a third party, or (iv) Executive’s rights under any insurance
policy or similar arrangement.

13. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

14. Counterparts. This Agreement may be executed in separate counterparts
(including by means of facsimile), each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

15. Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the Company and any successor to the Company, including without
limitation any persons acquiring directly or indirectly all or substantially all
of the business or assets of the Company whether by purchase, merger,
consolidation, reorganization or otherwise (and such successor shall thereafter
be deemed the “Company” for the purposes of this Agreement). This Agreement will
inure to the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees and
legatees, but otherwise will not otherwise be assignable, transferable or
delegable by Executive. This Agreement is personal in nature and neither of the
parties hereto shall, without the consent of the other, assign, transfer or
delegate this Agreement or any rights or obligations hereunder except as
otherwise expressly provided in this Section 15.

 -9- 

 



16. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the Commonwealth of Pennsylvania, without giving effect to any choice of
law or conflict of law rules or provisions (whether of the Commonwealth of
Pennsylvania or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the Commonwealth of Pennsylvania.

17. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
the Employment Period for Cause or, except as otherwise stated herein,
Executive’s right to terminate this Agreement for Good Reason) shall affect the
validity, binding effect or enforceability of this Agreement or be deemed to be
an implied waiver of any provision of this Agreement.

18. Insurance. The Company may, at its discretion, apply for and procure in its
own name and for its own benefit life and/or disability insurance on Executive
in any amount or amounts considered advisable. Executive agrees to cooperate in
any medical or other examination, supply any information and execute and deliver
any applications or other instruments in writing as may be reasonably necessary
to obtain and constitute such insurance. Executive hereby represents that he has
no reason to believe that his life is not insurable at rates now prevailing for
healthy men of his age.

19. Taxes. Parent, the Company and their Subsidiaries shall be entitled to
deduct or withhold from any amounts owing from Parent, the Company or any of
their Subsidiaries to Executive any federal, state, local or foreign withholding
taxes, excise tax, or employment taxes imposed with respect to Executive’s
compensation or other payments from Parent, the Company or any of their
Subsidiaries or Executive’s ownership interest in Parent or the Company
(including, without limitation, wages, bonuses, dividends, the receipt or
exercise of equity options and/or the receipt or vesting of restricted equity).

20. Dispute Resolution. Except with respect to disputes or claims under Sections
5, 6 or 7 hereof (which may be pursued in any court of competent jurisdiction
and with respect to which each party shall bear the cost of its own attorney’s
fees and expenses except as otherwise required by applicable law), this
Agreement and the rights of any and all parties hereto pursuant hereto shall be
settled by arbitration in Philadelphia, Pennsylvania, before three (3)
arbitrators pursuant to the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association (the “Association”).
Arbitration may be commenced at any time by any party hereto giving written
notice to each other party to a dispute that such dispute has been referred to
arbitration under this Section 20. Each of the parties hereto shall select one
(1) arbitrator within twenty (20) days after the date of the notice referred to
above and the third arbitrator shall be a state or federal court judge selected
by the two arbitrators appointed by the parties hereto, but if the two
arbitrators do not so agree within twenty (20) days after their selection by the
parties hereto, the selection shall be made pursuant to the rules of, and from
the panels of arbitrators maintained by, the Association. Any award rendered by
the arbitrators shall be conclusive and binding upon the parties hereto;
provided, however, that any such award shall be accompanied by a written opinion
of the arbitrators giving the reasons for the award. This provision for
arbitration shall be specifically enforceable by the parties and the decision of
the arbitrators in accordance herewith shall be final and binding and there
shall be no right of appeal therefrom. Each party shall pay its own expenses of
arbitration and the expenses of the arbitrators shall be equally shared;
provided, however, that if in the opinion of the arbitrators any claim for
indemnification or any defense or objection thereto was unreasonable, the
arbitrators may assess, as part of their award, all or any part of the
arbitration expenses of the other party (including reasonable attorneys’ fees)
and of the arbitrators against the party raising such unreasonable claim,
defense or objection. To the extent that arbitration may not be legally
permitted hereunder and the parties to any dispute hereunder may not at the time
of such dispute mutually agree to submit such dispute to arbitration, the
resolution of such dispute shall be subject to the other provisions of this
Agreement. Nothing contained in this Section 20 shall prevent the parties from
settling any dispute by mutual agreement at any time.

 -10- 

 



21. Waiver of Jury Trial. As a specifically bargained for inducement for each of
the parties hereto to enter into this Agreement (after having the opportunity to
consult with counsel), each party hereto expressly waives the right to trial by
jury in any lawsuit or proceeding relating to or arising in any way from this
Agreement or the matters contemplated hereby.

22. Corporate Opportunity. During the Employment Period, Executive shall submit
to the Board all business, commercial and investment opportunities or offers
presented to Executive or of which Executive becomes aware which relate to the
business of providing payment processing services to merchants (provided
directly and indirectly through independent sales organizations and agents) and
related operations, including, but not limited to, facilitating the exchange of
information and funds between merchants and cardholders’ financial institutions,
providing end-to-end electronic payment processing services to merchants,
including merchant set-up and training, transaction authorization and electronic
draft capture, clearing and settlement, merchant accounting, merchant assistance
and support and risk management or provides products at any time during the
Employment Period (“Corporate Opportunities”). Unless approved by the Board,
Executive shall not accept or pursue, directly or indirectly, any Corporate
Opportunities on Executive’s own behalf.

23. Executive’s Cooperation. During the Employment Period and for one (1) year
thereafter, Executive shall, subject to the Company reimbursing Executive for
out-of-pocket expenses, cooperate with Parent, the Company and their
Subsidiaries in any internal investigation or administrative, regulatory or
judicial proceeding as reasonably requested by the Company (including, without
limitation, Executive being available to the Company upon reasonable notice for
interviews and factual investigations, appearing at the Company’s request to
give testimony without requiring service of a subpoena or other legal process,
volunteering to the Company all pertinent information and turning over to the
Company all relevant documents which are or may come into Executive’s
possession, all at times and on schedules that are reasonably consistent with
Executive’s other permitted activities and commitments).

24. Section 409A Compliance.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on Executive by Code
Section 409A or damages for failing to comply with Code Section 409A.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

 -11- 

 



(c) Notwithstanding any other payment schedule provided herein to the contrary,
if Executive is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then each of
the following shall apply:

(i) With regard to any payment that is considered deferred compensation under
Code Section 409A payable on account of a “separation from service,” such
payment shall be made on the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of Executive, and (B) the date of Executive’s death (the “Delay
Period”) to the extent required under Code Section 409A. Upon the expiration of
the Delay Period, all payments delayed pursuant to this Section (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid to Executive in a lump sum, and all
remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein; and

(ii) To the extent that any benefits to be provided during the Delay Period is
considered deferred compensation under Code Section 409A provided on account of
a “separation from service,” and such benefits are not otherwise exempt from
Code Section 409A, Executive shall pay the cost of such benefits during the
Delay Period, and the Company shall reimburse Executive, to the extent that such
costs would otherwise have been paid by the Company or to the extent that such
benefits would otherwise have been provided by the Company at no cost to
Executive, the Company’s share of the cost of such benefits upon expiration of
the Delay Period, and any remaining benefits shall be reimbursed or provided by
the Company in accordance with the procedures specified herein.

(d) For purposes of Code Section 409A, Executive’s right to receive any
installment payment pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.

(e) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “deferred
compensation” for purposes of Code Section 409A be subject to offset,
counterclaim or recoupment by any other amount payable to Executive unless
otherwise permitted by Code Section 409A.

* * * * *

 -12- 

 



IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

  FINTECH ACQUISITION CORP.           /s/ Daniel Cohen   By: Daniel Cohen   Its:
Chief Executive Officer and President         CARDCONNECT, LLC         By: /s/
Jeffrey Shanahan   Its: Chief Executive Officer         /s/ Angelo Grecco  
Angelo Grecco

 

{Employment Agreement – Angelo Grecco}

 

-13-



 

